Fourth Court of Appeals
                               San Antonio, Texas
                                     August 14, 2019

                                   No. 04-19-00245-CR

                                  Vanessa CAMERON,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR4286C
                      The Honorable Velia J. Meza, Judge Presiding


                                     ORDER
    The Reporters’ Motion for Extension of Time to File Reporter’s Record is hereby
GRANTED. The reporter’s record is due on August 30, 2019. NO FURTHER EXTENSIONS.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court